 In the Matter of AMERICAN WOOLEN COMPANY, INC., FULTON DIVISIONandTEXTILE WORKERS OF AMERICA, C. I. O.Case No. R-&781.-Decided September 4, 1943Mr. Robert H. Montgomery,of Boston, Mass., for the Company.Mr. Jack Rubenstein,of New York City, for the CIO.Mr. Sidney Greenberg,of Syracuse, N. Y., for the AFL.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Textile Workers Union of America,C. I. 0., herein called the CIO, alleging that a question affectingcommerce had arisen concerning the representation of employees ofAmericanWoolen Company, Inc., Fulton Division, Fulton, NewYork, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before FrancisV. Cole, Trial Examiner. Said hearing was held at Fulton, NewYork, on July 26, 1943.The Company, the CIO, and Local 2625,United Textile Workers of America, A. F. of L., herein called the AFL,appeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYAmerican Woolen Company, Inc., a Massachusetts corporation, isengaged in the manufacture of worsted cloth.For this purpose itmaintains and operates 25 mills located in New England, New York,and Kentucky.We are concerned herein with its operations atFulton, New York. Between July 1, 1942, and June 30, 1943, theFulton plant used raw materials valued in excess of $500,000,-of which52 N. L. R. B., No 62.415 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDapproximately 100 percent represents shipments to the plant frompoints outside the State of New York.During the same period theFulton plant manufactured finished products valued in excess of$2,000,000, of which approximately 95 percent represents shipmentsto points outside the State of New York.The Company admits thatit is engaged in commerce within the meaning of the National LaborRelations Act.II.THEORGANIZATIONS INVOLVEDTextileWorkers Union of America, is a labor organizationaffiliated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.Local 2625, United Textile Workers of America, is a labor organiza-tion affiliated with the American Federation of Labor, admitting tomembership employees of the Company,III.THE QUESTION CONCERNING REPRESENTATIONOn September 19, 1941, subsequent to a certification of the AFL bythe Board," the Company and the AFL executed a contract retroactiveto September 8, in which the latter was recognized as the exclusivebargaining representative of all of the employees of the Company atthe Fulton plant with the exception of supervisory employees andgeneral office workers.The contract provided that it was to expireon September 8, 1943, subject to automatic renewal for an additionalterm of 2 years in the event neither party gave notice of a desire tochange 30 days prior to expiration.As hereinabove stated the Company operates 25 plants, of which4 are presently represented by the AFL.Shortly after December 10,1942, the Company and the AFL commenced negotiation for contractsfor the 4 plants, all of which were to be dated December 10, 1942, andto contain the same expiration date. These negotiations werecompleted on or about February 25, 1943, and copies of the newagreement covering the Fulton, plant were distributed to its membersat the plant by the AFL during the early part of March.On April22, the executive committee of the AFL voted to recommend to themembership that the new contract be ratified.Thereafter, on April24, a meeting of the membership was held at which the minutes ofthe executive committee, recommending that the contract be ratified,were accepted:Subsequent thereto,. the members of the executivecommittee added their signatures to the contract which had' previouslybeen executed by the Company and by '2 representatives of the AFL.The CIO had intervened in the prior proceeding concerning theemployees- herein, and had been granted a place -upon the ballot in1 33 N. L. R. B. 187. AMERICAN WOOLEN COMPANY, INC.417the election conducted as part of that proceeding.2Although it lostthe' election, it did not become dormant, and, around January 1943, itrenewed organizational activities by conducting a membership cam-paign among the Company's employees.Thereafter, by letter datedJune 2, 1943, it requested that the Company enter into bargainingrelations with it, as well as refrain from extending any existing con-tract or entering into any new agreement with the AFL. The Com-pany replied by a letter dated June 8 stating that it refused to bargainwith the CIO in the absence of a certification by the Board.The AFL contends that the contract of December 10, 1942, whichwas ratified by it on April 24, 1943, constitutes a bar to the presentproceeding.We do not agree with this contention. The December10 contract superseded the original contract approximately 5 monthsprior to the latter's expiration and extended the term of bargainingrelations between the contracting parties for an additional year mak-ing a contemplated total of 3 years without giving the employeesherein, other than those who were members of the AFL, an oppor-tunity to express their desires.As such, it .constitutes an unreason-able delay placed upon the right of these employees to seek a changeof bargaining representatives if they so wish, and should not operateas a bar to a claim made prior to the expiration of the original con-tract.3Accordingly, we find that the contract of December 10, 1942,does not constitute a bar to the instant proceeding.A statement of the Field Examiner, introduced into'evidence at the,hearing, indicates that the CIO and the AFL each represents, a sub-stantial number of employees in the unit hereinafter found appropri-ate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, substantially in accordance with a stipulation of theparties herein, that all production and maintenance employees of theCompany at its Fulton plant, including clerical employees in the232 N. L.R B.8,9.'Matter of Memphis Furniture Company,51 N. L. R B 1447,citingWichita UnionStockyards Company,40 N. L. R. B.369.We stated in theMemphiscase,supra:that.. the premature extension of a contract of reasonable duration...should notoperate as a bar to a claim of representation made prior to the expiration of the [original]contract."'The Field Examiner reported that the CIO submitted 306 designation cards bearingapparently genuine original signatures,of which 276 were the names of persons appearingon the Company's pay roll of June 26,1943.This pay roll contained the names ofapproximately 882 persons within the appropriate unit. 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDproduction and maintenance departments 5 but excluding executives,managers, superintendents, assistant superintendents, foremen, assist-ant foremen, overseers, assistant overseers, second hands, section handsnot regularly engaged in productive processes, and any supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action; office employees, porters, watchmen andguards, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.°DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with American WoolenCompany, Inc., Fulton, Division, Fulton, New York, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Third Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediate-ly preceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on va-cation or temporarily laid off, and including employees in the armed5Those clerical employees in production and maintenance departments who are engagedexclusively in clerical work or who do no production and maintenance work, by agree-ment among the parties,are not included within this category.G The AFL requests that it be designated upon the ballet as"United Textile Workers ofAmerica, A. F. of L." The CIOrequestedthat it bedesignated as "Textile Workers ofAmerica, C.I.0."Both requests are hereby granted. AMERICAN WOOLEN COMPANY, INC.419forces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause, to determine whether they desire to be representedby Textile Workers of America, C. I. 0., or by United Textile Work-ers of America, A. F. of L., for the purposes of collective bargaining,or by neither.CHAIRMAN Muaas took no part in the consideration of the aboveDecision and Direction of Election.549875-44-vol. 52-28